        Case: 3:19-cv-00725-jdp Document #: 14 Filed: 10/23/20 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 ELIZABETH CIRVES,

                              Plaintiff,
        v.

 DOCTOR SYED, DOCTOR UNKNOWN, NURSE
                                                                   OPINION and ORDER
 BRENDA, SERGEANT LURQUIN, LUKE BALDY,
 DANE COUNTY JAIL, HSA BRITTANY, DANE
                                                                        19-cv-725-jdp
 COUNTY JAIL SHERIFF MAHONEY, NURSE MIKE,
 NURSE (FEMALE WHO DID ON-SITE EKG),
 LIEUTENANT B. HAYES, NURSE MINDY, and
 DOCTOR NICOLE LI,

                              Defendants.


       Pro se plaintiff Elizabeth Cirves was previously incarcerated at the Dane County jail,

where she alleges that jail staff failed to give her proper treatment for several medical

conditions. Because Cirves is proceeding in forma pauperis, Dkt. 4, and because she was

incarcerated when she filed this lawsuit against jail officials, I must screen her complaint under

28 U.S.C. §§ 1915 and 1915A. Cirves’s complaint doesn’t comply with the Federal Rules of

Civil Procedure, so she cannot proceed on any of her claims at this point. I will give her a short

time to choose how she wishes to proceed.



                                           ANALYSIS

       The main problem with Cirves’s complaint is that she is trying to bring different sets of

claims against different prison officials, which violates Federal Rules of Civil Procedure 18 and

20 by joining claims together that don’t belong in a single lawsuit. Rule 20 allows a plaintiff to

join multiple defendants in one lawsuit so long as (1) the claims arise out of the same
         Case: 3:19-cv-00725-jdp Document #: 14 Filed: 10/23/20 Page 2 of 5




transaction, occurrence, or series of transactions or occurrences; and (2) any question of law or

fact applies to all of the defendants in the action. After the plaintiff has properly joined a

defendant under Rule 20, she may bring any other claims she has against that defendant under

Rule 18, whether or not those claims arise out of the same transaction or occurrence or include

a common question of law or fact. But she may not bring unrelated claims against defendants

who haven’t been properly joined under Rule 20. George v. Smith, 507 F.3d 605, 607 (7th Cir.

2007).

         In her complaint, Cirves alleges that she has received deficient treatment for four

different medical conditions or groups of conditions. Her allegations about each condition

concern different actions by a different set of defendants, each of which would require a

separate lawsuit. And she challenges the jail’s practices regarding “medical segregation,” which

would also require a separate lawsuit. Her potential lawsuits include:

         (1) The treatment she received for palatal myclonial tinnitus. Dkt. 1, at 3–6. Cirves says
             that jail staff refused to prescribe clonazepam to treat this ailment because they
             suspected that she would abuse the medication or sell it to other inmates. This
             lawsuit would include potential claims against:

                •   Doctor Syed and other unidentified Doe doctors, who refused to prescribe
                    clonazepam.

                •   Sergeant Lurquin, who investigated her complaint that she wasn’t receiving
                    clonazepam.

                •   Luke Baldy, an employee of the United States Marshal for the Western
                    District of Wisconsin, who told Cirves’s attorney that she was lying about
                    her need for the medication.

         (2) The treatment she received for superventricular tachycardia. Id. at 6–7. Cirves says
             that this heart condition can cause her blood pressure and heart rate to spike. She
             says that after one such episode, she was directed to schedule a follow-up visit for
             surgery, but her request for the follow-up visit was ignored. Cirves also describes a
             disagreement with jail medical staff about whether a prescription she was given for
             metoprolol to treat her heart condition was supposed to be taken daily or as needed,



                                                 2
Case: 3:19-cv-00725-jdp Document #: 14 Filed: 10/23/20 Page 3 of 5




   but it’s unclear whether Cirves means to bring any claims based on this
   disagreement. This lawsuit would include potential claims against:

       •   Nurse Mike, who failed to schedule the follow-up visit she requested.

       •   Doctor Nicole Li, who prescribed duloxetine for Cirves despite the fact that
           it should not be mixed with metoprolol and ibuprofen.

(3) The treatment she received for degenerative disc disease and arthritis. Id. at 9–10.
    Cirves says clinoryl is more effective to treat these conditions than the ibuprofen
    that she was given for them. This lawsuit would include potential claims against:

       •   Nurse Mindy, who Cirves says “constantly remind[s] & frighten[s]” her that
           ibuprofen may “kill [her] by ‘bleed-out’ in the stomach.” Id.at 9.

       •   Doctor Syed, who refused to prescribe clinoryl for Cirves and who ignored
           her complaints regarding nodules growing on the bones of her left wrist.

(4) Jail policies and conditions leading her to rapidly gain weight. Id. at 10–12. Cirves
    says that she has a mesh implant that was inserted in her abdomen to repair two
    hernias. She says that jail policies and conditions didn’t allow her to exercise
    regularly and that the jail didn’t provide an adequate low-fat diet, causing her to
    gain weight and threatening to tear the mesh implant. This lawsuit would include
    potential claims against:

       •   Doctor Syed, who placed Cirves on the inadequate low-fat diet.

       •   Dane County Sheriff David Mahoney, who oversees the jail and whom I
           infer Cirves seeks to hold responsible for policies affecting her ability to
           exercise and her dietary options.

(5) The jail’s policies and practices concerning medical segregation. Id. at 8–9. Cirves
    says that jail staff place inmates on medical segregation to punish them and to deter
    them from seeking medical help. She also says that the conditions in medical
    segregation are unsanitary, although she gives few details, and that inmates on
    medical segregation are inadequately monitored. This lawsuit would include
    potential claims against:

       •   An unidentified Doe nurse, who mistreated Cirves while performing an EKG
           examination and placed her on medical segregation in retaliation when she
           complained.

       •   Nurse Mindy, who suggests medical segregation to inmates that she wishes
           to deter from seeking further care.

       •   Lieutenant B. Hayes, who affirmed a grievance that Cirves filed regarding
           medical segregation and jail conditions, after which nothing was changed.


                                        3
        Case: 3:19-cv-00725-jdp Document #: 14 Filed: 10/23/20 Page 4 of 5




               •   Sheriff Mahoney, whom I infer Cirves seeks to hold responsible for the jail’s
                   medical segregation policies.

       These five sets of potential claims involve different sequences of events and there is only

partial overlap among their defendants, so all of the claims cannot be brought in a single

lawsuit. To proceed, Cirves must make a decision. She must either (1) choose only one of the

five sets of claims to proceed on under this case number; or (2) remove defendants from this

lawsuit so that every defendant named in the lawsuit is also included in a single set of claims.

       If Cirves decides to choose a single set of claims and chooses to proceed on the first or

fourth set of claims, I will treat the portion of her complaint that describes those claims as the

operative pleading. I will then screen the claims she has chosen. However, if she chooses to

proceed on the second, third, or fifth set of claims, she must submit an amended complaint.

The allegations in this complaint regarding those sets of claims are too sparse to give defendants

fair notice of Cirves’s claims as required by Federal Rule of Civil Procedure 8. If Cirves instead

decides to remove defendants from this lawsuit so that every defendant named in the lawsuit

is also included in a single set of claims, she will also need to file an amended complaint so that

each defendant Cirves names has fair notice of Cirves’s claims against him or her.

       If Cirves submits an amended complaint, she should write it as if she were telling a story

to people who know nothing about the events at issue. Her amended complaint must include

enough detail to allow both me and the defendants “to understand whether a valid claim is

alleged and if so what it is.” Vicom, Inc. v. Harbridge Merchant Servs., Inc., 20 F.3d 771, 775 (7th

Cir. 1994). In particular, she should explain specifically what each of the named defendants

did to violate her rights.

       Regardless of which option Cirves chooses, she will have to choose some claims to drop

from this lawsuit. If she wishes to pursue those claims, she must raise them in separate lawsuits.

                                                 4
        Case: 3:19-cv-00725-jdp Document #: 14 Filed: 10/23/20 Page 5 of 5




If she does not do so, those claims will be dismissed without prejudice and she will be free to

bring them at another time so long as she does so before the statute of limitations has run.

       Cirves may object if she disagrees with my grouping of her claims into separate lawsuits

by explaining why she believes particular claims belong in the same lawsuit, but she still must

choose one of the options I have given her to comply with this order. If Cirves fails to respond

to this order by the deadline below, I will dismiss this case for her failure to state a claim upon

which relief may be granted and assess her a “strike” under 28 U.S.C. § 1915(g).



                                             ORDER

       IT IS ORDERED that plaintiff Elizabeth Cirves may have until November 13, 2020,

to inform the court whether she wishes to proceed by removing claims or removing defendants

from this lawsuit. If Cirves chooses to file an amended complaint as described in this order, she

must do so by November 13, 2020.

       Entered October 23, 2020.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




                                                5
